Citation Nr: 0305466	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-05 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
headaches prior to May 29, 2002.

2.  Entitlement to a rating in excess of 30 percent for 
headaches from May 29, 2002.


REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Esq.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from July 
1992 to July 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs, which granted service 
connection for headaches as secondary to service-connected 
myofascial pain syndrome and cervical spine degenerative 
joint disease.  The March 2001 decision assigned a 10 percent 
rating from September 5, 2000.  An earlier effective date of 
March 11, 1999 was granted in a December 2001 rating 
decision.  In a November 2002 rating decision, the RO 
assigned a 30 percent rating for headaches, effective from 
May 29, 2002.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation, in part, provides for notice and assistance to 
claimants for VA benefits.  Implementing regulations have now 
been promulgated.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law and implementing regulations apply in 
the instant case.  

Here, the veteran has never been informed of the enactment, 
or the substantive provisions, of the VCAA.  Specifically, 
neither the May 2002 statement of the case nor the December 
2002 supplemental statement of the case included information 
regarding VA's duties to notify or assist.  Further, while a 
November 2000 letter informed the veteran provided some 
guidance to the veteran as to what evidence was needed to 
substantiate his claim, the correspondence did not inform him 
of the relative responsibilities of VA and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board notes that the veteran's 
representative raised the issue of compliance with the VCAA 
in the May 2002 substantive appeal.  Therefore, a REMAND is 
required for the following actions:

1)  The veteran should be provided with 
notice of the enactment and provisions of 
the VCAA, including specific information 
regarding what evidence VA has obtained 
or will obtain on his behalf, and what 
evidence or information the veteran is 
responsible for obtaining or providing.  
If further evidence is identified, the VA 
should take appropriate steps to 
associate it with the claims file.  If 
any additional evidence received suggests 
that further VA examination might be 
necessary, such examination should be 
accomplished.

2)  Following completion of the above, 
the claim should be reviewed, and if it 
remains denied, RO should provide the 
veteran and his attorney with an 
appropriate  supplemental statement of 
the case.  They should have the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



